4 Cal. 2d 443 (1935)
THOMAS S. NORTON, Jr., Respondent,
v.
NATHAN F. BARANOV et al., Appellants.
L. A. No. 15054. 
Supreme Court of California. In Bank.  
October 10, 1935.
 Alvin B. Baranov for Appellants.
 Frank Mergenthaler for Respondent.
 WASTE, C.J.
 Plaintiff brought this action in the Superior Court of Los Angeles County against the defendants, residents of the city of San Diego, to recover the sum of four hundred dollars for services rendered in the city of San Diego. The defendants appeared and answered. Judgment *444 was entered for the plaintiff. The defendants subsequently moved to set aside the judgment for an asserted lack of jurisdiction in the superior court to entertain the action. The motion was denied, and defendants appealed from the order.
 A decision on the question thus presented will be found in the revision of the various provisions of the Code of Civil Procedure relating to civil proceedings in municipal courts, title XA, and proceedings in justices' courts, title XI, adopted by the legislature in 1933 on recommendation of the California code commission.
 [1] The order must be reversed. Had there been no class A justice's court and no municipal court in Los Angeles County, the case would properly have gone to the superior court; but there are both kinds of these inferior courts in the county. As a result, jurisdiction of the cause is in either the municipal court or in a class A justice's court in the county. The appearance of the defendants in the Superior Court of Los Angeles County did not confer jurisdiction on that court. Jurisdiction of the subject- matter of an action cannot be conferred by appearance or consent. (Van Horn v. Justice's Court, 216 Cal. 235, 242 [13 PaCal.2d 704], and cases cited.)
 The code (Code Civ. Proc., sec. 396) provides that if an action is commenced in a court which lacks jurisdiction of the subject- matter, if there is a court in this state which has such jurisdiction, the action shall not be dismissed, but shall be transferred to a court having jurisdiction. The parties may in writing or in open court agree to the transfer to such proper court. (Code Civ. Proc., sec. 398.)
 The order denying the motion to vacate and set aside the judgment rendered in the superior court for lack of jurisdiction is reversed. The cause is remanded to the court below with directions to entertain and dispose of such proceedings as will permit a transfer of the cause to the proper court.
 Shenk, J., Seawell, J., Langdon, J., Thompson, J., Conrey, J., and Curtis, J., concurred.